Order entered August 7, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00197-CR

                       GREGORY MOSES GUAJARDO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-11828-M

                                          ORDER
       The Court REINSTATES the appeal.

       On July 10, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and is represented by court-appointed counsel; (3)

counsel timely requested preparation of the record; (4) Belinda Baraka is the court reporter who

recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in filing the record is her

workload; and (6) Ms. Baraka requested thirty days from the August 5, 2015 findings to file the

reporter’s record.

       We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court,

to file the reporter’s record in this appeal by SEPTEMBER 4, 2015. We note that Ms. Baraka
has already been granted one thirty-day extension of time to file the reporter’s record, and the

record is now two months overdue. Accordingly, no further extensions will be granted. If the

reporter’s record is not filed by the date specified, we will utilize the remedies available to us to

obtain the record, which may include ordering that Belinda Baraka not sit as a court reporter

until the record is filed in this appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; and to counsel for all parties.



                                                       /s/    ADA BROWN
                                                              JUSTICE